Citation Nr: 1537604	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 based on hospitalization in excess of 21 days for service-connected back disabilities with surgery.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), received in May 2011.

In a letter dated in August 2011, the Veteran's representative requested a Board video-conference hearing.  In November 2011 the Board remanded the appeal to afford the Veteran the requested hearing.  In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In July 2014, the Board remanded the claim for further development.  


FINDINGS OF FACT

1.All notification and development actions needed to fairly resolve the claim on appeal has been accomplished.

2.  The most probative evidence of record indicates that the Veteran's hospitalization from March 2009 to September 2009 was for treatment of a nonservice-connected disability; the Veteran did not undergo treatment of her service-connected degenerative arthritis of the mid and lower lumbar spine and cervical strain disabilities for a continuous period in excess of 21 days during her hospitalization; the Veteran's service-connected back disabilities did not slow her recovery from her 2009 surgery, thus contributing to the length of her hospitalization; and the Veteran has not received treatment for her service-connected degenerative arthritis of the mid and lower lumbar spine and cervical strain requiring convalescence.  


CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 based on hospitalization in excess of 21 days for service-connected back disabilities with surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein involving the provisions of 38 C.F.R. §§ 4.29 and 4.30, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004),  the United States Court of Appeals for Veterans Claims (Court)  held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, sent prior to the initial unfavorable decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate her claim for a temporary total rating due to hospitalization or surgical or other treatment as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Relevant to the duty to assist, the Veteran's private and VA outpatient treatment records have been obtained and considered, to include those related to the March through September 2009 treatment for a re-exploratory lumbar laminectomy and evacuation of superficial and deep abscess and subsequent at issue.  The Veteran also underwent VA examinations in July 2013 and September 2013, with a September 2013 addendum.  Also of record and considered in connection with the appeal is the transcript of the January 2012 Board hearing, along various written statements provided by the Veteran and his representative.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.
Notably, during the Board hearing, the Veteran was provided an opportunity to orally set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that an RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient.

Here, during the January 2012 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's lumbar spine surgery and her treatment following this surgery, and the Veteran's representative provided argument in support of the claim.  As the hearing focused on the elements necessary to substantiate the claim,  not only were the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, here, such omission was harmless, inasmuch as, following the hearing, the undersigned sought additional development of the claim June 2014.

The Board also finds that the AOJ substantially complied with prior remand instructions regarding her claim.  Instructions pertinent to the claims being decided included requesting and associating with the record any information and records related to the Veteran's application for Social Security Administration  disability benefits, treatment records from Allegheny General Hospital beginning in June 2009 and  HealthSouth Harmarville Rehabilitation Hospital dated through September 25, 2009 and any outstanding VA treatment records.  Those records were requested and associated with the Veteran's electronic VBMS file.;). The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Furthermore, the remand requested that the RO obtain a medical opinion to determine whether or not the Veteran's service-connected back disabilities slowed her recovery from her 2009 surgery, thus contributing to the length of her hospitalization.  That opinion was obtained in December 2014, and the Board finds that the opinion is adequate for evaluation of the current claim.    Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Temporary Total Rating

At the outset, the Board notes that on her May 2011 VA Form 9, the Veteran indicated that her service-connected degenerative arthritis of the mid and lower lumbar spine aggravated the trauma to her spine in a June 9, 2002 motor vehicle accident and caused a lack of a complete recovery following the accident.  She stated that due to the weakened condition of her spine, she had undergone a total of three spinal fusions to reconstruct the alignment of her degenerated bones and spinal column.  She believed that the presence of degenerative arthritis in her spine at the time of her June 9, 2002 motor vehicle accident made her recovery less than complete and all other medical conditions resulting in the aftermath of that accident were therefore also related to her degenerative arthritis condition.  

In a June 2011 VA Form 626, Statement of Accredited Representative in Appealed Case, the Veteran's representative acknowledged that the Veteran was admitted to the Altoona Region Health System for treatment for a nonservice-connected disability on March 15, 2009.  However, the representative referred to 38 C.F.R. § 4.29(b), stating that notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization hospital treatment for a service connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from first day of treatment.  The representative noted that the Veteran has been service connected for degenerative arthritis of the mid and lower lumbar spine (DC 5003) and cervical strain (DC 5299 5024).  The representative added that during the Veteran's extensive stay in the hospital in Altoona a private facility, she was treated for both service-connected spine conditions.  The representative alleged that the Veteran was initially evaluated for severe back pain and her service-connected disabilities contributed to her lengthy hospital stay.  The representative reasoned that prior to the Veteran undergoing surgery, extensive interaction took place between VAMC hospital staff and the Veteran regarding her need to be followed at the VAMC for her spinal cord injury (SCI) as well as her service connected condition.  The Veteran opted to have the surgery and rehabilitation done at a private facility closer to her home.  The representative restated that while the surgery was for a nonservice-connected condition, the rehabilitation that followed the surgery included treatment for her service-connected conditions as well.  

During her January 2012 Board hearing, the Veteran indicated that her service connected back disabilities caused a 2002 car accident, which resulted in back surgery requiring the implantation of metal rods, and left her paraplegic.  She further asserted that her 2009 hospitalization for a staph infection and resulting surgery to partially replace metal rods which were contaminated from the staph infection, developed as a result of a pseudo joint that she claims was a manifestation of her service connected back disabilities.  She also claimed that her recovery was slowed and thus her hospitalization was longer due to her service connected back disabilities.

A temporary total rating may be assigned under either 38 C.F.R. § 4.29 or § 4.30.

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2015).  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 C.F.R. § 4.29(b).

A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.l.

This temporary total rating will continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, and an extension of 1, 2, or 3 months beyond the initial 3 months may be made.  38 C.F.R. § 4.30(b).

By way of background, treatment reports from Select Specialty Hospital and Altoona Regional Health System dated from March 2009 through May 2009, progress notes from the VAMC Cleveland dated from October 2008 through July 2009, and progress notes from VAMC Altoona dated from January 2009 through July 2009 showed that the Veteran underwent a re-exploratory lumbar laminectomy and evacuation of superficial and deep abscess on March 20, 2009.  The abscess was noted to have been there since approximately 2006 in the area of posterior spinal fusion hardware for spinal fracture, which occurred during the Veteran's motor vehicle accident after her release from active duty.  

Treatment records dated March 15-16, 2009 from the Altoona Regional Health System include an admitting diagnoses of probably pseudomeningocele with localized abscess and urinary tract infection.  She was transferred to 
Western Pennsylvania Hospital for further treatment.  

Treatment records dated in March 2009 from the Western Pennsylvania Hospital reflect that the Veteran was admitted on March 16, 2009 and discharged on March 31, 2009.  The treating physician noted that the Veteran had a history of a motor vehicle accident in 2002 and sustained a L2-L1 and T12 fracture, which caused a spinal cord injury and paraplegia in the lower extremities.  The physician noted  that, as a result of her accident she had a series of surgical procedures.  In 2002, she initially underwent posterior stabilization with fusion from T9 through L4.  She developed back pain over the years and a fluid collection in her lower lumbar region.  Radiographic imaging indicated a Charcot joint formation at the lumbar level below her distal en of her fusion.  The fluid collection was thought to be an effusion as a result of that abnormal joint.  Her pain gradually increased and she developed a fever and chills and was advised to be brought to West Pennsylvania Hospital for further evaluation and treatment.  Upon admission and updated MRI of her lumbar spine did not reveal significant changes from her previous images.  She had a lumbar wound, which appeared to begin to breakdown.  She was taken to the operating room on March 20, 2009 for a lumbar re-exploratory laminectomy and evacuation of superficial and deep abscess with place bilateral Hemovac drains.  After surgery, her wound unfortunately broke down and on March 31, 2009, she was accepted to Select Specialty Hospital for continued medical management.  She was diagnosed with lumbar wound infection with methicillin-sensitive Staphylococcus aureus, bacteremia, and paraplegia.  

Subsequent treatment records dated in March 2009 from Select Specialty Hospital restate the Veteran's history, but also add that she was admitted to the Altoona Hospital Emergency room because of low back pain radiation to the flank area.  At the time, she was febrile and transferred to the Western Pennsylvania Hospital due to fluid collection in the lower back and leukocytosis, which was felt to be secondary to probable abscess.  Blood cultures revealed methicillin-susceptible Staphylococcus aureus (MSSA).  On March 20, 2009, she was taken to the operating room and had re exploratory lumbar laminectomy and evacuation of superficial and deep abscess.  She had lumbar wound dehiscence in the postoperative area with hardware exposed.  It was felt that she needed prolonged acute care and wound care, so she was transferred to Select Specialty Hospital for this reason.

In April 2009, the Veteran was transferred to Altoona Nursing Care.  In June 2009 correspondence, the Director of Admissions/Medical Assistance Coordinator verified that the Veteran had been a patient in the nursing care facility since April 23, 2009.   

A June 2015 treatment record from the Altoona VAMC notes that the Veteran was still a patient at Altoona Center for Nursing Care.  

A July 2009 treatment record from the Altoona VAMC indicates that the Veteran was still hospitalized from her back surgery. 

An undated Report of Contact associated with the Veteran's claims file in September 2009 notes that the Veteran was no longer in the nursing home, but rather returned to the hospital on July 7, 2009.   

Treatment records dated in July 2009 from Allegheny General Hospital document that the Veteran was seen in the emergency department and admitted.  The records reported a past medical history of motor vehicle accident in 2002, sustaining L1-L2 and T12 fracture, status post T9 and L4 fusion.  She developed MSSA bacteremia in March 2009 and was found to have deep abscess at hardware site, status post evacuation at West Pennsylvania Hospital in March 2009.  Deep cultures were positive for MSSA at that time.  She was treated with 6 weeks of IV nafcillin through May.  She had a peripherally inserted central catheter (PICC) line in since that time and she had resided at the skilled nursing facility (SNF) for approximately 1 month or so.  There was planned revision of hardware by Neurosurgery at the SNF where she lived.  However she had increasing pain and serosanguineous drainage from the lumbar wound.  A June 2009 CT scan showed soft tissue gas at L4-L5, superficial and deep, consistent with deep infection and osteomyelitic changes.  She was scheduled for surgery the following week in order to revise the operative bed, perform an incision and drainage, and insert new hardware.  

The operation report also notes the Veteran's prior history and that she developed a Charcot joint of the spine also described as a pseudoarthrosis at L4-5.  This pseudoarthrosis created a large pocket of fluid posteriorly, which initially caused only discomfort and cosmetic deformity, but ultimately it became secondarily infected and spontaneously opened.  The wound had been previously debrided and closed but she had spontaneous dehiscence and thus resided at a nursing home obtaining wound packing and prolonged antibiotics for treatment of her secondary infection.  Her wound was opened and superficial cultures showed MSSA. 

The Veteran underwent reconstruction of spinal wound with bilateral gluteus segmental rotation flaps interdigitation, bilateral paraspinous advancement flaps, complex wound repair 25 cm.  Additionally, she underwent re-exploratory of lumbar laminectomy -exploratory lumbar laminectomy L3-S1; transforaminal lumbar interbody fusion L4-L5 andL5-S1; removal of posterior instrumentation; pedicle screw instrumentation from L3-L5; posterolateral fusion L4-S1; sacral fixation; and debridement of lumbar abscess and the L4-L5 discitis.  Her pre- and post-operative diagnosis was L4-L5 pseudoarthrosis discitis and osteomyelitis with open lumbar wound status post thoracolumbar fusion and status post prior lumbar wound drainage.  She was discharged on July 31, 2009.  

HealthSouth Harmarville Rehabilitation Hospital dated in September 2009 reflects  that the Veteran was admitted with T11-T12 sensory, incomplete paraplegia secondary to motor vehicle accident in 2002.  A history was noted of the Veteran undergoing a re-exploration of the back wound in July 2009, followed by subsequent IV antibiotics, which she completed.   During her course of treatment, the Veteran underwent physical and occupational therapy for strengthening, self-care and transfers as the Veteran was wheelchair bound.  She had complained of excruciating pain, which was treated with Fentanyl and Dilaudid.  By discharge her pain was treated with Vicodin.  The Veteran's discharge diagnoses included eighteen different diagnoses, including ng, inter alia, T11-T12 sensory, incomplete paraplegia B secondary to a motor vehicle accident in 2202, failed hardware in 2002 and 2003, back abscess with hardware modification in 2009, and plastics muscle flap into the spine defect that was caused by infection.  

On review of the record, the Veteran's private and VA medical records do confirm that she underwent surgery a re-exploratory lumbar laminectomy and evacuation of superficial and deep abscess on March 20, 2009 followed up with wound care and later treatment at a SNF.  She underwent subsequent surgery in July 2009 along with occupational and physical therapy through September 2009.   However, unlike the degenerative arthritis of the mid and lower lumbar spine and cervical strain, the pseudo joint lesion, lumbar vertebral fracture with spinal cord injury, and paraplegia were not service connected, meaning not determined to be the result of his military service, including secondarily related as caused or aggravated by the service-connected degenerative arthritis of the mid and lower lumbar spine and cervical strain.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

On July 2013 VA examination, the examiner noted a history of degenerative arthritis of lumbar spine and that the Veteran was involved in a motor vehicle accident in 2002 and suffered compression fractures of multiple lumbar back, resulting in paralysis of bilateral extremities.  The examiner noted that the Veteran was unable to perform range of motion testing secondary to complete paralysis of bilateral lower extremities. 

On September 2013 VA examination, the examiner found that a May 2012 X ray revealed extensive spinal fusion by placement of vertical rods and screw in the lumbar and the lower thoracic region as well as large screws in the lumbosacral and sacroiliac joints region.  There was diffuse osteoporosis and degenerative changes and the spinal column was stabilized without loosening of the hardware.  The examiner reported that the X-ray findings were consistent with the documented motor vehicle accident in 2002 and were not likely incurred in or caused by service.  

In a September 2013 addendum, the examiner opined that it was not at least as likely as not that the service connected degenerative arthritis of the mid and lower lumbar spine resulted in any loss of range of motion.  The examiner reasoned that on a March 27, 2001 VA examination, the Veteran had full range of motion of the spine.  Therefore, the examiner added that the loss of range of motion on the July 13, 2013 VA examination was due to vertebral fracture, spinal cord injury and paraplegia.

To the extent that the Veteran argues that her pseudo joint lesion, lumbar vertebral fracture with spinal cord injury, and paraplegia are secondary to her service-connected degenerative arthritis of the mid and lower lumbar spine and cervical strain, the RO adjudicated and denied service connection for her pseudo joint lesion, lumbar vertebral fracture with spinal cord injury, and paraplegia in the October 2013 rating decision.  To date, the Veteran has not appealed the October 2013 rating decision. 38 C.F.R. § 20.200.  Thus, as it stands, there is no indication her pseudo joint lesion, lumbar vertebral fracture with spinal cord injury, and paraplegia are service connected. 

Additionally, a VA Form 21-2680, Application for Aid and Attendance/Housebound from Altoona Center for Nursing Care dated May 22, 2009 includes a notation  that the Veteran's spinal cord injury with epidural abscess and associated conditions were due to a motor vehicle accident in 2002.

For that reason, any treatment and hospitalizations associated with these conditions during the Veteran's hospital stay in 2009 cannot be used in considering a temporary total evaluation for degenerative arthritis of the mid and lower lumbar spine and cervical strain.  

As the evidence of record shows that the May through September 2009 hospitalizations and treatment was for a nonservice-connected disability, a temporary total disability rating cannot be granted on the basis of that treatment. Moreover, while the Veteran received treatment for a nonservice-connected lumbar spine disability during her hospitalization, the record does not support a finding that she received 21 consecutive days of treatment for her service-connected degenerative arthritis of the mid and lower lumbar spine and cervical strain, as required by § 4.29(b).  Thus, a total rating is not warranted under § 4.29.

With respect to whether a temporary total rating is warranted under § 4.30, the Board observes that while the Veteran underwent surgery with severe post-operative residuals such as incompletely healed surgical wounds and necessitated the continued use of a wheelchair, the Veteran did not receive treatment for her service-connected degenerative arthritis of the mid and lower lumbar spine and cervical strain requiring convalescence.  Therefore, a total rating under this provision is also not available. 

Additionally, the Board has considered that in a January 2012 email, S.P. a Registered Occupational Therapist, reported that the Veteran had a spinal cord injury and problems with her bones not holding metal etc. in place for stabilization of the spine.  S.P. conferred with Dr. Brucker who stated that sometime people had problems with their bones being stable and strong enough to hold the metal securely and for a length of time, making those types of surgeries difficult to hold, i.e. making it hard for the metal to stay in place.  

In July 2014, the Board remanded the claim, in part, to obtain a medical opinion to address whether or not the Veteran s service-connected back disabilities slowed her recovery from her 2009 surgery, thus contributing to the length of her hospitalization.

In a December 2014 medical opinion, the examiner opined that the Veteran's service-connected degenerative arthritis of the mid and lower lumbar spine and cervical strain did not slow her recovery from your 2009 hospitalization/surgery, and thus contributing to the length of hospitalization.  The examiner reasoned that a cervical strain did not slow recovery from surgery.  Also, a review of the Veteran's records revealed that she only  had "slight degenerative changes" of the thoracic spine on a March 2001 X-ray and the lumbar spine X Ray showed slight scoliosis with no other abnormality.  The examiner reported that minor degenerative joint disease does not slow recovery from surgery.  The examiner explained that the Veteran, unfortunately, had a deep abscess of the lumbar spine, Gram negative (E.Coli) urinary tract infection and non MRSA staph septicemia.  The examiner found that these, combined with her generalized debility (nonservice-connected paraplegia) contributed to her prolonged acute care and rehabilitation hospitalizations. 

In consideration of all  the foregoing, the Board concludes that the Veteran's claim of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 must be denied.  In making this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that there is not such a state of approximate balance of the positive evidence and the negative evidence to warrant application of that doctrine to reach a favorable decision.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A  temporary total rating pursuant to 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30, based on hospitalization in excess of 21 days for service-connected back disabilities with surgery, is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


